Exhibit 10.18

 

CONSULTING AGREEMENT

 

DATE:

 

December 3, 2003

 

 

 

COMPANY:

 

Laser Recording Systems, Inc.
1395 New York Avenue
Huntington Station, New York 11746

 

 

 

CONSULTANT:

 

Carl Lansizera

 

RECITALS

 

A.                                   The Company and its principal stockholders
have entered into a certain exchange agreement with SCL Ventures, Ltd. (“SCL”)
and its principal stockholders by which the Company shall acquire all or
substantially all of the issued and outstanding stock of SCL.

 

B.                                     Consultant has considerable experience in
the business world.

 

C.                                     The Company desires to retain Consultant
as an independent contractor to assist it from time-to-time in furtherance of
its business which will include seeking to expand the business and prospects of
SCL, and Consultant is willing to provide such services to the Company on the
terms herein contained.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

TERMS AND CONDITIONS

 

1.                                       ENGAGEMENT: Company hereby engages
Consultant as an independent contractor to render the services described herein
to Company and Consultant accepts the engagement subject to the terms contained
herein.

 

2.                                       TERM: The “Term” of this Agreement
shall begin on the date hereof and shall continue until December 31, 2004.

 

3.                                       SERVICES:

 

3.1. Consultant shall perform the services specified in this Paragraph 3 subject
to the terms of this Agreement and such other rules and policies as Company may
from time to time direct, so long as same do not increase the obligations of
Consultant hereunder.

 

3.2. Consultant shall use his expertise to assist Company in structuring,
operating and growing its business and the business of SCL. Consultant
acknowledges that since it is the intention of the Company to acquire SCL, that
Consultants expertise will specifically focus on facilitating that transaction
and developing the business of Company in relationship thereto.

 

1

--------------------------------------------------------------------------------


 

Consultant agrees that any shares of common stock of Company delivered to
Consultant as consideration hereunder, shall be voted in support of such
transaction.

 

3.3. Consultant shall advise Company on Company’s business when requested by
Company, subject to his availability.

 

3.3.1. Company acknowledges the unique skills of Consultant and the significant
demands on his time required by other business interests that may or may not be
of a competitive nature with Company. Notwithstanding such limitations, Company
believes the value of the relationship is important to the development of
Company’s interests.

 

3.3.2. In no event shall Consultant’s failure to render services be deemed a
breach of Consultant’s obligations hereunder.

 

4. CONSULTANT’S COMPENSATION: In full consideration for all services to be
rendered by Consultant to Company, Company agrees to pay and Consultant agrees
to accept (i) cash payment in the sum of $100,000 payable as set forth in
Section 4.2 hereof; and (ii) a single payment in the form of 100,000 shares of
the common stock of Company (the “Shares”).

 

4.1.1. Consultant acknowledges that the Shares have not been registered under
the Securities Act or any Blue Sky Laws and are being delivered reliance on
exemptions from the registration requirements of the Securities Act and Blue Sky
Laws; and that the Shares are subject to restrictions on transferability and
resale and may not be offered, sold, pledged, hypothecated or otherwise
transferred or disposed of except pursuant to an effective registration
statement under the Securities Act and applicable Blue Sky Laws or exempt from
such registration, and Company receives an opinion of counsel acceptable to it
to the effect that such registration is not required.

 

4.1.2. Consultant hereby agrees that the following or similar legend may be
placed prominently on the face or back of the certificates evidencing the
Shares:

 

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Act”) or under any state securities laws and may
not be offered, sold, pledged, hypothecated or otherwise transferred or disposed
of except pursuant to an effective registration statement under the Act and
applicable state securities laws, unless exempt from such registration and the
issuer receives an opinion of counsel satisfactory to the issuer that an
exemption from registration is available.”

 

4.1.3. Consultant represents and warrants that he is an “accredited investor” as
such term is defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Act”). In general, an “accredited investor” is deemed to
be an institution with assets in excess of $5,000,000, an individual with a net
worth in excess of $1,000,000, an individual with annual net income for each of
the prior two tax years exceeding $200,000 or $300,000 jointly with such
individual’s spouse, and an expectation of the same level of net income for the
current tax year.

 

2

--------------------------------------------------------------------------------


 

4.1.4. Consultant acknowledges that the Shares shall be subject to the proposed
acquisition of SCL which has been presented to Company and that Consultant shall
vote such shares in support thereof.

 

4.2. The cash payment of the consulting fee set forth herein shall be payable as
follows: (i) the sum of $20,000 payable within 5 days of a receipt of a fully
executed agreement between the Company, SCL and Consultant; (ii) $20,000 every
30 days thereafter; provided, however, that in the event that either SCL or the
Company complete an equity or long term debt financing or a series of financings
in the aggregate minimum sum of $2,000,000, from and after the date hereof,
then, in such event, any unpaid balance of the cash portion of the consulting
fee shall be paid within 5 days of completion of such financing or series of
financing aggregating the sum of no less than $2,000,000. The foregoing
obligations shall hereby be deemed guaranteed by and binding upon SCL
irrespective of consummation of the Exchange Agreement.

 

4.3. Notwithstanding anything to the contrary contained herein, the parties
acknowledged that Consultant is an existing shareholder of the Company and has
executed and become a party to the Exchange Agreement between the Company, SCL
and its shareholders. That pursuant to such agreement, Consultant has agreed to
a “lock-up” of his shares of Common Stock in Laser. As further consideration for
rendering the services hereunder, SCL and the Company consent to a modification
of the “lock-up” so that Consultant will be freed from the “lock-up”, as it
presently exists, to the extent of 100,000 shares of Common Stock of the
Company, as that term is used therein the Exchange Agreement on a date 6 months
following the completion and closing under the Exchange Agreement.

 

4.4. Expenses: Consultant shall bear all of its expenses including but not
limited to unemployment, disability or health insurance payments and social
security, income tax or other withholdings, deductions or payments which may be
required by Federal, State or Local law with respect to any sums paid to
Consultant hereunder.

 

4.5. No Additional Participation: Consultant acknowledges and agrees that this
Consulting Agreement shall not give or extend to Consultant any rights with
respect to Company’s payments to officers, directors and employees, including
contributions by Company to any deferred compensation plan, bonus plans or
fringe benefits not otherwise specified in this Agreement as payable to
Consultant.

 

5.                                       DEATH OR DISABILITY BENEFIT: If
Consultant dies or is incapacitated during the term of this Agreement, the
compensation provided for herein shall nevertheless be due and payable to
Consultant or his estate, in lieu thereof and Company hereby waives any right to
make any claim against the Shares previously delivered to Consultant in
accordance with the terms hereof.

 

6.                                       NONCOMPETE CLAUSE: Nothing herein shall
be deemed to prevent or restrict Consultant from continuing to pursue his own
independent activities whether or not same may be deemed competitive with the
services provided to or by Company.

 

3

--------------------------------------------------------------------------------


 

7.                                       CONFIDENTIAL INFORMATION:

 

7.1. Except with the prior written consent of Company in each instance or as may
be necessary to allow Consultant to perform his services to Company, Consultant
shall not disclose, use, publish or in any other manner reveal, directly or
indirectly, at any time during or after his employment by Company, any
Confidential Information. The obligation of Consultant under this Paragraph will
survive the termination of engagement by Company.

 

7.1.1. Consultant hereby agrees to disclose promptly to Company all Confidential
Information obtained or created by Consultant during his employment by Company,
which, upon its creation, shall be the sole property of Company.

 

7.2. “Confidential Information” as used herein means all information relating
to:

 

7.2.1. the names and business operations, personnel, activities, marketing,
advertising and financial affairs of and other non-public information relating
to the business of Company; and

 

7.2.2. All proprietary or otherwise protected software, software design,
hardware, hardware design and the like developed or used by Company in the
pursuit of its business, whether for sale or for development purposes.

 

7.2.3. all operations, systems, services, personnel, financial affairs,
advertising and promotion strategies, techniques, case histories and marketing
plans developed or used by Company in the course of its business.

 

8.                                       ASSIGNMENT:

 

8.1. The Company shall not voluntarily or by operation of law assign or
otherwise transfer the obligations incurred on its part pursuant to the terms of
this Agreement without the prior written consent of Consultant. Any attempted
assignment or transfer of its obligation without such consent shall be wholly
void. No assignment or transfer, even with the consent of Consultant, shall
relieve the Company of its obligations incurred pursuant to the terms of this
Agreement.

 

8.2. The nature of Consultant’s services hereunder are personal in nature and
Consultant shall not, without Company’s prior written consent, assign or
transfer any of his obligations hereunder.

 

8.3. Subject to the foregoing this Agreement shall inure to the benefit to each
of the parties, successors, transferees or assigns and shall be binding upon
each of the parties, successors, transferees or assigns.

 

9.                                       COUNSEL. The Parties acknowledge that
they have been represented by and have relied on counsel of their own choosing
in the negotiations and the preparation of this Agreement and that they read
this Agreement, have had its contents fully explained to them by such counsel
and are fully aware of and understand all of its terms and legal consequences.
It is acknowledged that the Parties, through their respective counsel, mutually
participated in the preparation of this

 

4

--------------------------------------------------------------------------------


 

Agreement, and it is agreed that no provision of this Agreement will be
construed against any of the Parties by virtue of the activities of that party
or their respective attorneys.

 

10.                                 INTEGRATION. This Agreement constitutes a
single integrated written agreement expressing the entire agreement and
understanding between the Parties concerning the subject matter hereof and
supersedes and replaces all prior negotiations or proposed agreements, written
or oral.

 

11.                                 EXPRESS & IMPLIED PROMISES. The Parties
acknowledge that no other party, or any agent or attorney of any other party,
has made any promise, representation or warranty whatsoever, express or implied,
not contained herein concerning the subject matter hereof, to induce them to
execute this Agreement, and acknowledge that they have not executed this
instrument in reliance on any such promise, representation or warranty not
contained herein, and further acknowledge that there are no other agreements or
understandings between the Parties relating to this Agreement that are not
contained herein.

 

12.                                 NON-DISCLOSURE. No Party to this Agreement
or any person acting for or on their behalf, including their respective
attorneys, shall directly or indirectly reveal to any third party any of the
terms or conditions of this Agreement, or any fact or evidence connected hereto,
or release any publicity or make any public statement with respect thereto,
except as may be required by law and or disclosure obligations arising from the
issuance of financing documentation or the exercise of due diligence rights in
connection therewith.

 

13.                                 ADDITIONAL DOCUMENTS. The Parties agree that
they will execute, or cause to be executed, such other documents as may be
necessary to carry out the purposes of this Agreement. It is understood that
should it develop that there are any mistakes in this Agreement which would
cause the release and discharge of any party to be defective or less than
complete, or if this Agreement is declared unenforceable by a court or
arbitrator, then the Parties will execute any and all other documents and do any
and all things necessary to effect full, final and complete release of all
claims or all possible claims in accordance with the provisions set forth in
this Agreement.

 

14.                                 ARBITRATION.

 

14.1. American Arbitration Association - Any dispute arising out of, in
connection with, or in relation to this agreement or the making of validity
thereof or its interpretation or any breach thereof shall be determined and
settled by arbitration in New York City by a sole arbitrator pursuant to the
rules and regulations then obtaining of the American Arbitration Association and
any award rendered therein shall be final and conclusive upon the parties, and a
judgment thereon may be entered in the highest court of the forum, state or
federal, having jurisdiction. The service of any notice, process, motion or
other document in connection with an arbitration award under this agreement or
for the enforcement of an arbitration award hereunder may be effectuated by
either personal service or by certified or registered mail to the respective
addresses provided herein.

 

14.2. Submission to Jurisdiction - By execution and delivery of this Agreement,
the parties each respectively accept, for itself and its property, generally and
unconditionally, the

 

5

--------------------------------------------------------------------------------


 

jurisdiction of the aforesaid Arbitration Tribunal, Courts and any related
Appellate Court, irrevocably agrees to be bound by any judgment rendered thereby
and in connection with this Agreement, and irrevocably waive any objection
either party may now or hereafter have as to the venue of any such action or
proceeding. Each party consents to the service of process in the Arbitration or
out of any of the aforementioned Courts by mailing copies thereof by certified
mail, postage prepaid, such service to become effective three (3) business days
after such mailing. Nothing herein shall effect either party’s right to service
of process in any other manner prescribed by law. Any judicial proceeding by
either party against the other involving, directly or indirectly, any matter, in
any way arising out of, related or connected with this Agreement shall be
brought only in a Court located in the City of New York.

 

15.                                 NOTICES.

 

15.1. Any notice to be given hereunder shall be sent by registered or certified
mail, return receipt requested, or telecopy to a facsimile number provided by
the respective party with a copy sent by regular mail, or by delivering the same
personally to the parties at the addresses first set forth herein. Any party may
designate a different address by notice so given. Copies of all notices shall be
sent to the parties as hereto named above and, in addition:

 

Copies of all notices shall be sent to:

 

Beckman, Lieberman & Barandes LLP
116 John Street, Suite 1313
New York, New York 10038
Attn: Robert Barandes, Esq.
Fax: (212) 608-9687

 

15.2. Any notice mailed or personally delivered as aforesaid shall be deemed to
have been given on the date of receipt; telecopies shall be deemed received on
the business day after being sent by telecopy.

 

16.                                 WAIVER. This Agreement may be waived,
discharged or modified only by an instrument in writing signed by the party
against whom enforcement of any such waiver, discharge or modification is
sought.

 

17.                                 MODIFICATION. This Agreement cannot be
modified, altered, amended or otherwise changed except by an agreement in
writing signed by the parties hereto.

 

17.1. SEVERALABILITY: The provisions of this Agreement are severable. To the
extent any provision, portion or extent of this Agreement is determined to be
invalid, illegal or otherwise unenforceable, then that provision, portion or
extent will be limited if possible and only thereafter severed if necessary. Any
such limitation or severing shall only be to the extent necessary to render the
Agreement valid and enforceable. The remaining provisions, portions and extent
of the Agreement will be enforced to give effect to the intention of the parties
insofar as possible.

 

6

--------------------------------------------------------------------------------


 

18.                                 COUNTERPARTS. This Agreement may be executed
in counterparts, each of which will be considered an original and all of which
together will constitute one and the same instrument. Copies delivered by
facsimile shall be binding.

 

19.                                 NEW YORK LAW. This Agreement shall be
governed by and construed in accordance with the substantive law of the State of
New York without regard to choice of law principles.

 

IN WITNESS HEREOF, the parties have signed this agreement as of the day and year
first set forth above.

 

 

 

LASER RECORDING SYSTEMS, INC.

 

 

 

By

/s/ Carrie Niemiera

 

 

Name:  Carrie Niemiera

 

 

 

 

 

SCL Ventures, Ltd.

 

 

 

By

/s/ Mitch Sepaniak

 

 

Name:  Mitch Sepaniak

 

 

 

 

 

/s/ Carl Lansizera

 

 

Carl Lansizera

 

7

--------------------------------------------------------------------------------